Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/911,387 filed 6/24/20. Claims 1-20 are pending with claims 1, 10 and 17 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2015/0137997 A1 in view of Soli et al. US 10,624,550 B2.
Huang teaches:
Re: claims 1, 10 and 17, A monitoring method, device and server, comprising: a memory (storage 570) having stored therein instructions; and a processor (processor 590) configured to execute the instructions to: acquiring physical sign information of a user ([0051] physiological sensor 550 may sense physiological parameters of a user of a wearable device 500); determining whether a physical sign of the user is in an abnormal state based on the physical sign information ([0054], [0065] wearable device 500 may determine whether the at least one physiological parameters are determined as critical); and transmitting the physical sign information to a monitoring server (server 100) to determine a health status of the user ([0051], [0055] physiological parameters may be sent to server 100 via landmark 310 for monitoring purpose).  

Huang fails to specifically teach re: claims 1 and 10, acquiring first physical symptom information of the user in response to the physical sign of the user being in the abnormal state and transmitting the first physical symptom information.

However, Soli teaches a monitoring device to detect physical sign information of a user and if the physical sign information is determined to be abnormal then acquiring physical symptom information (fig. 12E-12N). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the physical symptom information of Soli into the monitoring device of Huang as an obvious matter of design choice that allows a user to initiate a process for seeking medical attention when the detected sign and symptom information are abnormal (fig. 12I-12K).

Re: claim 9, Huang additionally teaches the monitoring method according to claim 1, wherein the physical sign information comprises at least one of a blood pressure, a blood glucose, a blood oxygen content, a heart rate, or a pulse ([0053] physiological parameter may be blood pressure, blood glucose, blood oxygen, pulse, respiratory rate).  

Re: claim 11, Huang additionally teaches: the monitoring device according to claim 10, further comprising: a plurality of sensors coupled to the processor, and configured to collect the physical sign information of the user and provide the physical sign information to the processor ([0051] physiological sensor 550 may sense physiological parameters of a user of a wearable device 500).  

Re: claim 16, Huang additionally teaches the monitoring device according to claim 10, further comprising a second communication interface through which the processor communicates with the monitoring server ([0025] monitoring device 700 may use a communication module 750 that may use Bluetooth, Wi-Fi or other wireless communication without going through landmark 310).  

Allowable Subject Matter
Claims 2-8, 12-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 2 and all its dependencies, wherein acquiring first physical symptom information of the user comprises: transmitting, to a first electronic device with which a short-range communication connection has been established based on a short-range communication protocol, a first request for requesting the first electronic device to acquire the first physical symptom information of the user; and receiving the first physical symptom information transmitted by the first electronic device when included with all the limitations of claim 1 from which it depends. With respect to claim 3 and all its dependencies, further comprising: acquiring location information of the user; and transmitting the location information to the monitoring server, so that the monitoring server acquires second physical symptom information of the user based on the location information when included with all the limitations of claim 1 from which it depends.  With respect to claim 8 and all its dependencies, further comprising: acquiring medical record information of the user in response to the physical sign of the user being in the abnormal state; analyzing a cause of occurrence of the abnormal state based on the physical sign information and the medical record information of the user; and transmitting an analysis result to the monitoring server when included with all the limitations of claim 1 from which it depends. With respect to claim 12 and all its dependencies, wherein the processor is further configured to transmit, to a first electronic device with which a short-range communication connection has been established based on a short-range communication protocol, a first request for requesting the first electronic device to acquire the physical symptom information of the user, and receive the physical symptom information transmitted by the first electronic device when included with all the limitations of claim 10 from which it depends. With respect to claim 14 and all its dependencies, further comprising: a locator coupled to the processor, and configured to acquire location information of the user and provide the location information to the processor, wherein the processor is further configured to transmit the location information to the monitoring server, so that the monitoring server acquires physical symptom information of the user based on the location information when included with all the limitations of claim 10 from which it depends.  With respect to claim 15 and all its dependencies, wherein the processor is further configured to: acquire medical record information of the user in response to the physical sign of the user being in the abnormal state; analyze a cause of occurrence of the abnormal state based on the physical sign information and the medical record information of the user; and transmit an analysis result to the monitoring server when included with all the limitations of claim 10 from which it depends.  With respect to claim 18 and all its dependencies, wherein the processor is further configured to: receive location information of the user from the monitoring device; transmit, to a second electronic device within a first preset range from the user, a second request for requesting the second electronic device to acquire second physical symptom information of the user; and receive the second physical symptom information transmitted by the second electronic device when included with all the limitations of claim 17 from which it depends.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH